DETAILED ACTION
This action is in response to the amendment filed on November 30, 2021.

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Response to Arguments  
	Applicant’s arguments dated November 30, 2021 with respect to USC 103 rejection of claims 25-29, and 31-42 have been considered, but are not persuasive. Applicant argues that “Rinearson and Vander Mey fail to disclose at least the newly-added features of independent claims 25 and 42. Independent claims 25 and 42 now recite that the prioritization ranking as determined on the basis of information describing graphical resolution of a content item, contained in the specification information.”
	After further review of the references, the Office respectfully disagrees and maintains the rejection. Rinearson teaches in Fig. 4 an interface for presenting aggregated user-submitted content. FIG. 6 shows a system for generating, storing, and presenting aggregated content to one or more user-computing devices over a network. In addition, Vander Mey teaches in Fig. 7 and [Col. 12, lines 32-58], wherein in some embodiments each piece of content may have multiple assessed content quality scores that not only reflect different attributes of the content. A piece of content may have an assessed usefulness score for a first group of users that is high, and have other assessed usefulness scores for other groups of users that are low i.e., priority ranking. In order to assess the different scores for different groups of users, in some embodiments only evaluations from other users in the group will be used, or evaluations from users in other groups may be discounted.

and for presenting information about top-ranked content-supplying users. Fig. 3 shows information about a particular top-ranked reviewer user and an example of an item review piece of content that is authored by the user, with information about a particular top-ranked evaluator. This graphical display is displayed as part of an example Web merchant, and contains various information about the review, such as information about the item being reviewed, a link that may be used to display more information about the item. A variety of other types of factors may be considered as part of assessment of quality of a piece of content, such as activities of the supplier of the content piece to update or otherwise maintain the content piece etc. The display further includes a profile for the reviewer, the reviewer's name, a nickname for the reviewer, an email address for the reviewer, the current rank of the reviewer, a count of one type of reputation ranking assessment for the reviewer, such as the number of positive rating votes cast for the reviews of this reviewer by evaluators, and a graphical indication related to the rank of the reviewer.

	Regarding independent claim 12 and 19, Applicant has not overcome the rejections. See arguments regarding same subject matter above.
	Regarding dependent claims 2-4, 6-11, 15-18 and 20, Applicant has not overcome the rejections and they remain similarly rejected.
	Applicant further argues that “With regard to the §101 rejection, Applicant traverses and submits that the claims as previously presented are directed to statutory subject matter. Notwithstanding this traversal, Applicant submits that the §101 rejection is rendered moot by the amendments to independent claims 25 and 42 made herein and discussed in further detail below. Further, Applicant submits that the §101 rejection of claim 39 is rendered moot as Applicant has amended this claim in the manner suggested by the Examiner.”
	The Office respectfully disagrees and maintains the rejection. The limitations recite a user interface operable to cause generation of a display of representations of content items and to receive user input actions in relation to content items; and a prioritization manager, the prioritization manager being operable to determine, for each content item, a prioritization ranking, the prioritization manager 

This judicial exception is not integrated into a practical application. In particular, the claims only recite additional elements – “apparatus,” “user interface”, “prioritization manager” “system” and “computer device”. These elements are recited at a high-level of generality (i.e., as a generic processor performing a generic computer function amounts no more than mere instructions to apply the exception using a generic computer component. The processing environments perform a generic function of computing/processing queries. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claims aer directed to an abstract idea. 

	Further, the Examiner cites particular paragraphs and line numbers in the references as applied to the claims for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in its entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.


Claim Rejections - 35 USC § 112
1.	The following is a quotation of 35 U.S.C. 112:

CONCLUSION. — The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. - An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

Claim 25 recites a “receiving means"; “user interface presentation means” and prioritization manager”. The claims have been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because they use a generic placeholder coupled with functional language without reciting sufficient structure to achieve the function. The generic placeholder is not preceded by a structural modifier.
Since the claim limitation(s) invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, claims 25-44 have been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.

If applicant does not intend to have the claim limitation(s) treated under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may amend the claim(s) so that it/they will clearly not invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, or present a sufficient showing that the claim recites/recite sufficient structure, material, or acts for performing the claimed function to preclude application of 35 U.S.C. 112(f).

Claim Rejections – 35 USC § 101
2.	35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title. 
Claims 25, 42, and 43 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claims recite gathering content information, describing content items to be organized, the content information comprising specification information associated with the content item and description information associated with the content item.

The limitations recite a user interface operable to cause generation of a display of representations of content items and to receive user input actions in relation to content items; and a prioritization manager, the prioritization manager being operable to determine, for each content item, a prioritization ranking, the prioritization manager determining said rankings on the basis of two or more criteria from said specification information, said description information, and user input actions in relation to a content item.; which is a process that, under its broadest reasonable interpretation, covers performance of the limitation by Mental Process, but for the recitation of generic computer components. Nothing in the claim element precludes the steps from practically being performed in the human mind. For example, the “generation of a display of representations and prioritizing” in the context of this claim encompasses the user making a decision mentally, for instance, of visualizing/displaying the representation of content made by a human and ranking the content based upon various factors. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation by mental process, but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea. 

This judicial exception is not integrated into a practical application. In particular, the claims only recite additional elements – “apparatus,” “user interface”, “prioritization manager” “system” and “computer device” and a “controller.” These elements are recited at a high-level of generality (i.e., as a generic processor performing a generic computer function amounts no more than mere instructions to apply the exception using a generic computer component. The processing environments perform a generic function of computing/processing queries. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. 
The “generation of a display of representations of content items and to receive user input actions in relation to content items; determining said rankings on the basis of two or more criteria from said specification information, said description information, and user input actions in relation to a content item” are recited at a high level of generality. The limitation is thus insignificant extra-solution activity. Limitations that the courts have found not to be enough to qualify as "significantly more" when recited in a claim with a judicial exception include: i. Adding the words "apply it" (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, e.g., a limitation indicating that a particular function such as creating and maintaining electronic records is performed by a computer, as discussed in Alice Corp., 134 S. Ct. at 2360, 110 USPQ2d at 1984 (see MPEP § 2106.05(f)). 2106.05(g)--Insignificant Extra-Solution Activity. The claim, considering each elements in it and/or considering the claim as a whole, just applied a processing environment based on costs for resources. In Applicants disclosure [0002] and [0003] it is indicated that these resources are conventionally used and the invention is about a user selecting an optimal cost when a listing of costs is made available to him. 

Therefore, the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  The additional elements amount to no more than mere instructions to apply the exception using generic computer components. Mere instructions to apply an exception using generic computer components cannot provide an inventive concept. The claims are not patent eligible.
Claim Rejections - 35 USC § 103
3.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


4.	Claims 1-24, 30 and 43-44 are cancelled. 
Claims 25-29, and 31-42 are rejected under Pre-AIA  35 U.S.C. 103 as being unpatentable over Rinearson (US 2010/0042615 A1) in view of Vander Mey (US 7,822,631 B1).

Regarding claim 25, Rinearson discloses “A computer apparatus operable to communicate with a content store and a mobile computing device, and operable to organize content items to which it has access” (See Fig. 1 and abstract) (One or more items submitted by user-contributors of a website may be aggregated according to aggregation criteria.) “the apparatus comprising: receiving means operable to gather content information describing content items, that are stored on the content store, to be organized, the content information comprising specification information associated with the content item and description information associated with the content item;” (See [0012], [0013], and [0017]) (The systems and methods may provide for receiving, aggregating, and presenting aggregated user-submitted content using metadata associated with the content. Metadata also referred to as metadata tags or tags may refer to any data that describes and/or provides context to other data.)

“a user interface presentation means operable to cause generation of a display of representations of content items one the mobile computing device and to receive user input actions in relation to content items from the mobile computing device” (See Fig. 2, 4 and [0019]-[0020]) (A website may be designed to encourage users to submit metadata with content items. For example, the website may provide entries where a user-submitter may submit various types of metadata. For instance, when uploading a content item, the website may provide input fields to allow users to submit metadata associated with the content item. FIG. 4 depicts one embodiment of an interface 400 for presenting aggregated user-submitted content. FIG. 6 depicts a system for generating, storing, and presenting aggregated content to one or more user-computing devices over a network. The interface 100 may be configured for display on a computing device, a mobile computing device a cell phone a multimedia device, a television, etc.)

“a prioritization manager, the prioritization manager being operable to determine, for each content item, a prioritization ranking,” (See [0013], [0064]-[0068], [085], [0088]-[0096]) (The evaluation of step 345 may include evaluating a user rating of the submitter of the item. An item submitted by a highly-rated submitter may be included in the arena at step 345 even the rating of the item does not satisfy the item rating threshold and/or has not been rated by a sufficient number of users. Alternatively, or in addition, the item rating threshold and/or the number of item ratings required at step 345 may be adaptive (e.g., may be proportional to the submitter's user rating). For example, the threshold(s) applied at step 345 may be lower for higher rated users, and higher for lower rated users. The one or more rating comparisons performed at step 345 may be used to order the content items and/or metadata to be included in the arena. For instance, if the arena can only include a certain number of content items and/or a certain number of metadata items of a particular type, the rating comparisons of step 345 may be used to determine which content items and/or metadata items are to be included in the arena (e.g., the arena may take the top five rated content items, the top three rated background/history metadata items, and so on). The ordering and/or selection of the content items at step 345 may further include comparison of a user rating of the items' submitters (e.g., items submitted by more highly rated submitters may be given precedence over items from lower rated submitters). In addition, at step 345, the method 300 may determine whether a sufficient number of acceptably rated items have been aggregated. (See [0023]) (The content with the highest ratings may be selected for inclusion if the arena specifies a maximum of five photographs, the five top rated photographs (that also have conforming metadata) may be included in the arena.

But, Rinearson does not explicitly disclose “the prioritization manager determining said rankings on the basis of two or more criteria from said specification information, said description information, and user input actions in relation to a content item;.” 

However, Vander Mey teaches the prioritization manager determining said rankings on the basis of two or more criteria from said specification information, said description information, and user input actions in relation to a content item.” (See Fig. 1-6 and [Col. 4, lines 10-26] and [Col. 9, lines 27-40]; [Col. 13, lines 29-40]) (FIGS. 2-6 are display diagrams illustrating examples of displays for presenting and evaluating user-supplied content and for presenting information about top-ranked content-supplying users. A level of trust may be assessed for a user based on prior activities and other information that are unrelated to an activity of the user with which the assessed level of trust is used, such as to use an assessed level of trust for a user to influence evaluations of content by the user and/or an initial assessment of content supplied by the user despite the prior activities and other information for the user being unrelated to activities involving supplying and/or evaluating content. Includes several factors related to prior activities of the user in supplying content, such as to give positive influence to prior submissions of item reviews, images and other types of content and to give negative influence to prior submissions of item reviews, images and other types of content that are suppressed or otherwise prevented from being further used (e.g., based on not having a sufficiently high assessed level of quality or other evaluation rating, such as not sufficiently high to be accepted).

But, Rinearson does not explicitly disclose “and a controller configured to utilize the prioritization ranking to control delivery of one or more content items from the content store to the mobile computing device responsive to a request for content received from the mobile computing device, so as to reduce an amount of data transmitted from the content store to the mobile computing device by delivering only content items having a high prioritization ranking to the mobile computing device; wherein the prioritization manager is operable to determine a prioritization ranking on the basis of information describing the graphical resolution of a content item, contained in said specification information.” 

However, Vander Mey teaches” a controller configured to utilize the prioritization ranking to control delivery of one or more content items from the content store to the mobile computing device responsive to a request for content received from the mobile computing device, so as to reduce an amount of data transmitted from the content store to the mobile computing device by delivering only content items having a high prioritization ranking to the mobile computing device; wherein the prioritization manager is operable to determine a prioritization ranking on the basis of information describing the graphical resolution of a content item, contained in said specification information.” See Fig. 7 and [Col. 12, lines 32-58], wherein in some embodiments each piece of content may have multiple assessed content quality scores that not only reflect different attributes of the content. A piece of content may have an assessed usefulness score for a first group of users that is high, and have other assessed usefulness scores for other groups of users that are low i.e., priority ranking. In order to assess the different scores for different groups of users, in some embodiments only evaluations from other users in the group will be used, or evaluations from users in other groups may be discounted.)

FIGS. 2-6 also shows user-supplied content and for presenting information about top-ranked content-supplying users. Fig. 3 shows information about a particular top-ranked reviewer user and an example of an item review piece of content that is authored by the user, with information about a particular top-ranked evaluator. This graphical display is displayed as part of an example Web merchant, and contains various information about the review, such as information about the item being reviewed, a link that may be used to display more information about the item. A variety of other types of factors may be considered as part of assessment of quality of a piece of content, such as activities of the supplier of the content piece to update or otherwise maintain the content piece etc. The display further includes a profile for the reviewer, the reviewer's name, a nickname for the reviewer, an email address for the reviewer, the current rank of the reviewer, a count of one type of reputation ranking assessment for the reviewer, such as the number of positive rating votes cast for the reviews of this reviewer by evaluators, and a graphical indication related to the rank of the reviewer.)

It would have been obvious to a person having ordinary skill in the art at the time the invention was made to combine Rinearson et al. (Systems and methods for aggregating content on a user-content driven website) with Vander Mey at al. (Assessing content based on assessed trust in users) in order to effectively manage and evaluate user content by identifying content that has attributes of interest such as content that is useful, and/or that has a sufficiently high degree of quality and by determining how to use such identified content. See Vander Mey, abstract. One having ordinary skill would also be motivated to combine Rinearson and Vander Mey, in view of the suggestions provided by Vander Mey in the abstract, which suggests that “an automatically assessed level of trust for a user may be based on prior activities of the user and be used to predict future behavior of the user as a supplier of acceptable content and/or as an acceptable evaluator of supplied content, such as based on prior activities of the user that are not related to supplying and/or evaluating content.” 

Regarding claim 26, Rinearson in view of Vander Mey discloses “The apparatus in accordance with claim 25, wherein the user interface is operable to cause generation of said display of representations on the basis of said prioritization rankings.” (See Fig. 4-5 and [0088]-[0090]) The interface 400 may be presented on a display area 110 of an application 105, which may include a navigation component 107. The interface 400 could include any number of content items, technique/authoring description metadata, submitter user profiles, and rating inputs. An item submitted by a highly-rated submitter may be included in the arena at step 345 even the rating of the item does not satisfy the item rating threshold and/or has not been rated by a sufficient number of users. The item rating threshold and/or the number of item ratings required at step 345 may be adaptive. The thresholds applied at step 345 may be lower for higher rated users, and higher for lower rated users. The one or more rating comparisons performed at step 345 may be used to order the content items and/or metadata to be included in the arena. For instance, if the arena can only include a certain number of content items and/or a certain number of metadata items of a particular type, the rating comparisons of step 345 may be used to determine which content items and/or metadata items are to be included in the arena, the arena may take the top five rated content items, the top three rated background/history metadata items. The ordering and/or selection of the content items at step 345 may further include comparison of a user rating of the items' submitters., items submitted by more highly rated submitters may be given precedence over items from lower rated submitters.

Regarding claim 27, Rinearson in view of Vander Mey discloses “The apparatus in accordance with claim 25, wherein the user interface is operable to offer a facility for a user to input information for association with a content item, and wherein the apparatus is operable to store the input information in association with the content item.” (See Fig. 6 and [0038] and [0091] (The interface 400 may comprise controls 460, including a save input 460A and cancel input 460B. The interface 100 comprises controls 160, which may include an upload/save input 160A and a cancel input 160B. Selection of the upload input 160A may cause the content item 115 to be uploaded and stored.)

Regarding claim 28, Rinearson in view of Vander Mey discloses “The apparatus in accordance with claim 27, wherein the input information is text information and the description information is text information and comprising a keyword store storing text information describing keywords, and wherein the prioritization manager is operable to process text information associated with a content item and to determine the prioritization ranking for that content item based on the presence or otherwise in the text information of one or more of said stored keywords.” (See [0013] [0019] and abstract) (The website may provide entries where a user-submitter may submit various types of metadata. For instance, when uploading a content item, the website may provide input fields to allow users to submit metadata associated with the content item. Metadata may include content, and may include any of the item types described text, video, audio, etc. Metadata may include, but is not limited to: descriptive text (e.g., a title, a description, authoring technique, etc.) and keywords. The item ratings, the metadata, and/or the metadata ratings may be used to aggregate relevant items, thereby increasing the probability that the aggregation closely matches the aggregation criteria.)

Regarding claim 29, Rinearson in view of Vander Mey discloses “The apparatus in accordance with claim 28, wherein the presence of a keyword is determined based on a similarity score between text information of a content item and text information describing a keyword in the keyword store.” (See [0019, [0022]) (Metadata may be used to provide information data, such as a title, a description, identify the type of the item (e.g., image, audio, video, composite, etc.), specify the subject matter of the item, provide location information (e.g., where the item was created and/or a location to which the item pertains), identify a timeframe for the item, or the like. As such, metadata may include, but is not limited to: descriptive text (e.g., a title, a description, authoring technique, etc.), keywords, Ratings of the metadata associated with a content item may be used to determine whether the particular content item should be included in a particular arena.)


Regarding claim 31, Rinearson in view of Vander Mey discloses “The apparatus in accordance with claim 25, wherein the user interface defines a first region and a second region in said display, the first region being associated with a high priority and the second region being associated with a lower priority, the apparatus being operable to place, in the first region, representations of content items determined to have a relatively high prioritization ranking.” (See [0023]) (Ratings associated with the content item and/or the metadata associated therewith may be used in selecting items for inclusion in an arena. The metadata, metadata ratings, the tags 250, and/or the tag ratings 252 may be used in determining whether a particular content item 215 and/or metadata item should be included in an arena.)

Regarding claim 32, Rinearson in view of Vander Mey discloses “The apparatus in accordance with claim 31, wherein the prioritization manager is responsive to a user input action to move a representation of a content item into the first region by modifying the prioritization ranking of said item to indicate a higher priority for the content item.” (See [0059]-[0060] and [0092]) (Selection of content for inclusion into an arena may be based on a user rating of the submitter of the content. the content item may be removed and/or the aggregation criteria used to generate the arena may be updated accordingly. One or more thresholds may be modified and additional ratings may be included in the selection process, etc.)

Regarding claim 33, Rinearson in view of Vander Mey discloses “The apparatus in accordance with claim 25, wherein the prioritization manager is operable to determine a prioritization ranking of a content item using at least one of the following contained in the specification information: 
whether user comments about a content item contain certain keywords;
 the amount of user comments for the content item; the format of the content item; 
the source of the content item; the manner of import of the content item when previously accessed; 
time and date recorded with content item; 
location where the content item was created; quality of the content item;
whether the content item was edited;
whether the content item has been selected for inclusion in a photo book; 
whether the content item is a photo containing smiling people; whether the content item is a photo containing multiple people; 
whether the content item marked as favourite by one or more user;
 the frequency with which one or more user previously accessed the content item; 
whether the content item or a title associated with content items contains certain keywords;
the amount of times one of more user has stopped a scrolling screen to view the content item;
who added the content item to a content store; whether the content item has been shared;
whether the content item was captured in close time proximity to a number of other content items exceeding a threshold; and the extent to which a user has indicated favouritism for the content item, based on a scale of favouritism.“ (See Fig. 3, [0020]-[0021], [0023, [0068], [0071]-[0073]) (an arena may refer to an aggregation of one or more content items, metadata items, or the like (e.g., items that that are related to a particular topic or that have other features in common (e.g., time, place, etc). For example, the photograph of the Taj Mahal discussed above, may be included in an arena directed to the Taj Mahal, an arena directed to India, and/or an arena directed to South East Asia, and so on. Similarly, an arena may include content related to a particular time/date, place, event, subject matter, etc. Effective tagging of content and/or metadata may be rewarded by including appropriately tagged content and/or metadata in the arenas. Accordingly, the website may display metadata along with the items the metadata is intended to describe.  Tags that are relevant and/or effective at describing data may receive high ratings. Similarly, location, time and/or subject matter metadata and/or tags may be rated as "accurate," "inaccurate," and so on. A threshold may specify a relevancy rating threshold for metadata and/or tags. A relevancy rating threshold may require that an item's conforming metadata (e.g., the metadata associated with the item that conforms to the aggregation criteria) have a particular rating (e.g., be rated as "relevant." In the case of location and/or time criteria, a proximity metric may be employed, such that content items within a particular threshold distance and/or time of the target tag(s) may be selected at step 320. An item submitted by a highly-rated submitter may be included in the arena. The evaluation may further include comparing the number of user-submitted ratings of the conforming metadata to a threshold.)

Regarding claim 34, Rinearson in view of Vander Mey discloses “The apparatus in accordance with claim 25, wherein the prioritization manager is responsive to a user engaging in an interactive game, wherein the interactive game generates a game score for the user engaged in the game.” (See [0073]) (The metadata rating threshold and/or the number of metadata ratings required at step 335 may be adaptive. For example, the thresholds applied at step 335 may be lower for higher rated users, and higher for lower rated users.)

Regarding claim 35, Rinearson in view of Vander Mey discloses “The apparatus according to claim 34, wherein the prioritization manager allocates different priority rankings to each of the users engaged in the interactive game based on their game score, the prioritization manager utilising the priority rankings allocated to different users to determine rankings for content items associated with the different users, wherein the users’ actions have different weightings depending on their priority rankings, the weightings used to adjust priority rankings of a content item associated with that user.” (See Fig. 3, [0073]-[0074]) (The thresholds applied at step 335 may be lower for higher rated users, and higher for lower rated users. If the evaluation of step 335 indicates that the conforming metadata of an item does not satisfy the metadata rating threshold, rating count threshold, and/or user rating threshold, the item may be removed from the aggregation. Items that satisfy the evaluation may be retained.)

Regarding claim 36, Rinearson in view of Vander Mey discloses “The apparatus according to claim 34, wherein the prioritization manager is operable to utilise the game score to determine prioritization rankings for content items.” (See Fig. 3 and [0074]) (If the evaluation of step 335 indicates that the conforming metadata of an item does not satisfy the metadata rating threshold, rating count threshold, and/or user rating threshold discussed above, the item may be removed from the aggregation. Items that satisfy the evaluation may be retained.)

Regarding claim 37, Rinearson in view of Vander Mey discloses “The apparatus according to claim 34, wherein a user input action in an interactive game is at least one of: inputting metadata associated with a content item; and selecting a content item from one region over another.” (See Fig. 3-5)

Regarding claim 38, Rinearson in view of Vander Mey discloses “The apparatus in accordance with claim 25, wherein the prioritization manager is operable to store a user input action in relation to a content item in association with user identification information, and to determine said prioritization rankings for a particular user with regard to user input actions relating to that user.” (See Fig. 3)

Regarding claim 39, Rinearson in view of Vander Mey discloses “A computer program product stored on a non-transitory medium, the computer program product comprising computer executable instructions which, when executed by a general purpose computer, cause that computer to become configured as apparatus in accordance with claim 25.” (See Fig. 6 and [0038]) (Uploading and/or storing may comprise recording the content item 115 and any associated metadata on a computer-readable storage medium.)

Regarding claim 40, Rinearson in view of Vander Mey discloses “A computer system comprising:  the computer apparatus according to claim 25; a computer device in communication with the computer apparatus and operable to display the representations of content items responsive to the user interface presentation means and to transmit user input actions responsive to user interaction with the display on the computer device; and the content store accessible by the mobile computing device, wherein the computer device is operable to access content items from the content store based on representations of the content items on the display.” (See Fig. 1-6 and [0102]) (The user computing devices 602 may comprise a portable computing device, such as a cellular telephone, personal digital assistant (PDA), smart phone, portable media player or the like.)

Regarding claim 41, Rinearson in view of Vander Mey discloses “The computer system according to claim 40, wherein the representations comprise access elements selectable by a user to access the content item(s) from the content store.” (See Fig. 1-5)

As per claim 42, this claim is rejected based on given above for rejected claim 25 and is similarly rejected.


















                                                    Conclusion

Applicant’s amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRACY M MCGHEE whose telephone number is (313)446-6581.  The examiner can normally be reached on 9am-5pm.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hosain Alam can be reached on 571-272- 3978.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Tracy McGhee/
Patent Examiner
Art Unit 2154

/HOSAIN T ALAM/Supervisory Patent Examiner, Art Unit 2154